Citation Nr: 1433383	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on June 28, 2012 and June 29, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1965 to August 1968, and from February 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2012 determination by the Department of Veterans Affairs (VA) Medical Center in Mountain Home, Tennessee.

The Veteran and his wife provided testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the Nashville, Tennessee Regional Office (RO).  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  At the time of the private treatment in June 2012, the Veteran had 100 percent disability ratings for both posttraumatic stress disorder (PTSD) and coronary artery disease, and was considered permanently and totally disabled. 

2.  The Veteran was admitted to Morristown-Hamblen Healthcare System for treatment of respiratory failure, heart failure, and myocardial infarction from June 22, 2012 through June 29, 2012. 

3.  On June 27, 2012, when the Veteran became stable enough for transfer to a VA facility, the VA hospital informed him that there were no beds available; thus, it was not feasible for the Veteran to obtain the treatment rendered on June 28 and June 29, 2012 from VA or another federal facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on June 28 and June 29, 2012 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for medical expenses he incurred on June 28 and June 29, 2012.  Payment has already been authorized for the medical expenses incurred from June 22, 2012 through June 27, 2012.  VA has denied payment or reimbursement for the treatment rendered on June 28 and June 29, 2012, as it determined that the Veteran was stable enough for transfer to a VA facility on June 27, 2012.  

As discussed in detail below, the Board finds that reimbursement and/or payment for the treatment rendered on June 28 and June 29, 2012 is warranted. 

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  38 C.F.R. § 17.54 (2013).  Here, the Veteran's treatment at the non-VA facility, Morristown-Hamblen Healthcare System (Morristown), was not authorized in advance, as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter. 

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of veterans under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  38 U.S.C.A. § 1728 applies to veterans who (among other criteria) have been granted service connection for at least one disability at the time they sought treatment. 

Here, among other disabilities, the Veteran is in receipt of service connection for PTSD and coronary artery disease, each evaluated as 100 percent disabling, and has had a combined 100 percent disability rating since July 31, 1991.  Therefore, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under 38 U.S.C.A. § 1725 (which governs payment where a veteran has not been granted service connection or is not in receipt of total compensation) is necessary.

Under 38 U.S.C.A. § 1728(a)(3) and 38 C.F.R. § 17.120(a)(3), VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where the care and services rendered were for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability; the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and when treatment at a VA or federal facility was not feasibly available.

In this case, the Veteran was taken to Morristown via ambulance on June 22, 2012.  En route, he suffered severe respiratory distress and almost stopped breathing.  He was admitted and treated for acute ventilation dependent respiratory failure, acute systolic left heart failure, non-STEMI acute myocardial infarction, and ventricular tachycardia.  He was discharged from the critical care unit on June 27, 2012, and discharged from the hospital on June 29, 2012.  

As noted above, the treatment from June 22, 2012 through June 27, 2012 was paid for by VA.  However, VA found that the Veteran was stabilized enough for transfer to a VA facility on June 27, 2012, and, thus, denied payment or reimbursement for the expense of treatment rendered on June 28 and June 29, 2012.    

In reviewing the evidence, the Board finds that the first two criteria of the framework for reimbursement are met.  The Veteran was considered permanently and totally disabled at the time of the private treatment.  Further, the Veteran initially sought treatment for a condition for which a reasonable person could have expected that delay in seeking attention could have been hazardous to life or health, as evidenced by the ambulance records and VA's authorization of the private treatment expenses from June 22 through June 27, 2012. 

Further, the third criterion for reimbursement of medical expenses is met.  Even if the Veteran was stable enough for transfer on June 27, 2012, the Board finds that treatment at a VA facility was not feasibly available to the Veteran on June 28 and June 29, 2012.  VA notes from the claims file corroborate the Veteran's contention that a staff member at Morristown contacted the closest VA hospital on June 27, 2012, to request the Veteran's transfer to that facility, but was informed by VA that there were no beds available.  

Therefore, the Board finds that treatment at a VA or federal facility was not feasibly available on June 28 and June 29, 2012.

The Board acknowledges a note in an April 2013 Report of Contract that indicates that the VA hospital "came off diversion" (or, in other words, beds became available) as of 4 p.m. on June 28, 2012, but that transfer of the Veteran at that time would have been logistically difficult.  However, the Board notes that, by that time, the Veteran's physicians had already planned on discharging him from the hospital the following morning, and, in fact, he was discharged to home at 8:30 a.m. on June 29, 2012.  Therefore, the fact that a bed may have been available at a VA facility on the evening of June 28, 2012 does not change the Board's conclusion that treatment at a VA or federal facility was not feasibly available on June 28 and June 29, 2012.  

As the Board has found that the Veteran is permanently and totally disabled, sought emergent treatment, and that it was not feasible for him to receive this care at a VA or federal facility, the criteria for the payment or reimbursement of unauthorized medical expenses on June 28 and June 29, 2012 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on June 28, 2012 and June 29, 2012 is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


